—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
After leaving her former job as an office assistant, claimant was referred by an employment agency to interview for a *840customer service position paying $400 per week. Following the interview, claimant was offered the position but declined to accept it due to the proposed working hours and concerns that the business was not located in a sufficiently well lit area; thus, claimant believed that her safety would be compromised. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she refused an offer of suitable employment without good cause.
We affirm. Although fear for one’s safety may constitute reasonable cause for refusing employment, there is substantial evidence in the record to support the Board’s conclusion that claimant’s fears were not reasonable under the circumstances (see, Matter of Tosto [Commissioner of Labor], 249 AD2d 672, 673; Matter of Kaufman [Hudacs], 196 AD2d 914). As for claimant’s objection to the proposed working hours, we note that a claimant’s preference for particular working hours generally does not constitute good cause to refuse an offer of suitable employment (see, Matter of De Angelis [Hudacs], 199 AD2d 739, 740). Given the proof in the record, we find no reason to disturb the Board’s decision.
Crew III, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.